Title: To Thomas Jefferson from George Blount, 24 November 1808
From: Blount, George
To: Jefferson, Thomas


                  
                     Sir— 
                     Washington City 24 Nov 1808.
                  
                  It is with the greatest reluctance I find myself compelld, to intrude on your time, & apealing to your Justice for redress, therefor will state my case as briefly as my poor Talents will admit.
                  On or about October 1807, Capt Tengy, applied to me to manufacture for the Navy Departmt 2000 Cartridge Boxes & Belts complete—I said I could not make them for less than $1.75 & it was verbally agreed to be done amounting to
                  
                     
                        
                           
                           
                           
                           $3500 
                           
                        
                        
                           I deliverd
                           1000 & receved in payment
                           $1750
                           
                        
                        
                           Also
                           1000 & receved only
                           
                              1500
                           
                           
                              3250
                               
                           
                        
                        
                           
                           retaining from me
                           
                           $  250 
                           
                        
                     
                  
                  
                  This stopage was made under a pretence that they could have been made cheaper at Philadelphia I contend that the Materials are equal & believe superior, to any deliverd to that Department & that no Contractor at Philadelphia, could deliver them for less at this City
                  I have sunk $500 by the Contract besides being compelled to make a forced Sale of my dwelling, that cost me from $3500 to 4000 Dollars which but for this Contract would have remaind soley my own property, that my agreement was $1.75 the first payment made me will prove, & if there had been a Condition at Philada. price, the Depart. had sufficent time to have informed itself thereof, before the first payment was made to me—I consientiously declare that when I took the Contract, it was to show that work could be done as well & on the same Terms as they could be deleverd here, from Philada. But I like many others did not recollect that I should be oblidged to have the leather manufactured for the purpose—difference of Journeymens wages &c. add to this my Boxes & Belts were superior to the Patern given me & I chearfully refer whether it was not so to Colonel Wharton.
                  Believe me Sir I would not demand what I have no right to & was it not a trouble your public duties would not admit attendance to, I could enclose Certifecates from respectable persons to prove all I have stated and more, & willing to attest the same by my Oath. 
                  I remain with unfeignd respect Sir your Most Obedt hu Sert
                  
                     George Blount 
                     
                  
               